Citation Nr: 1437043	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-24 431	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for missing tooth number 19 for compensation purposes.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 1999 and from May 2007 to February 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

Although the rating decision and subsequently prepared statement of the case have described the Veteran's dental claim as entitlement to service connection for dental treatment purposes, the underlying adjudications by the RO relate only to service connection for compensation purposes.  In fact, the RO noted in its adjudication that the question of service connection for dental treatment purposes had been referred to the Veterans Health Administration.  Thus, the issue has been recharacterized on the title page to accurately reflect the claim over which the Board has jurisdiction.

The issues of service connection for hearing loss, right knee disability, and neck disability are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran's tinnitus and lumbar strain likely began in service.

2.  Tooth number 19 is replaceable.



CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The Veteran has lumbar strain that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for tooth number 19 for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See January 2010 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims decided herein.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Tinnitus

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 , 581 F.3d 1313 (Fed. Cir. 2009).

The symptoms of tinnitus are capable of lay observation.  Therefore, the Veteran's lay statements are sufficient to meet the current disability requirement.

Regarding in-service incurrence, the service treatment records do not contain a diagnosis of, or treatment for, tinnitus, nor are manifestations of tinnitus otherwise shown in service.  However, the Veteran has reported military noise exposure due to noise exposure through construction work and through firing mortar rounds and M-16s while in service.  His personnel records show that he was part of an amphibious construction battalion and that he was deployed to Southwest Asia.  This is consistent with the Veteran's reports.  Thus, the claimed in-service noise exposure is conceded.

The Veteran reports he first noticing ringing in his ears during service.  He further stated that his problems with recurrent tinnitus had continued since.  In addition to being competent to provide lay evidence regarding his current tinnitus, the Veteran is also competent to provide lay evidence concerning the onset and continuity of these symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to provide lay evidence of current tinnitus, an in-service onset of tinnitus, and continuing tinnitus since service.  Furthermore, the Board finds his lay evidence to that effect to be credible.  Accordingly, service connection for tinnitus is granted.

Service Connection - Back Disability

During the pendency of the claim, the Veteran has been diagnosed with intermittent lumbar strain.  See May 2010 VA examination.  The VA examiner voiced concerns that the Veteran's back condition was not constant and, therefore, could not constitute a disability for VA purposes.  Nevertheless, the Veteran has reported frequent recurrences of back pain and the physical examination revealed some decrease in his range of motion.  Thus, the Board finds that a current back disability has been shown, especially in light of the Court's ruling that service connection may be granted even for disability that resolves, so long as it is shown at some point during the claim period.

In his January 2008 Post-Deployment Health Assessment, the Veteran reported back pain.  Additionally, in a June 2010 addendum opinion, the VA examiner found that the Veteran's intermittent lumbar strain most likely had its onset during service.  Accordingly, service connection for lumbar strain is granted.


Service Connection - Tooth 19

The Veteran is also seeking service connection for tooth number 19.  See November 2009 claim.  This tooth was extracted in January 2010 and he received a dental implant from the Minneapolis VA Medical Center in May 2010.  See VA treatment records.  

The Veteran has claimed that he cracked tooth number 19 during a meal in service.  His service treatment records include his February 2008 report of medical assessment, which noted two cracked teeth that may need caps.  At the time of his May 2010 examination, the Veteran stated that a filling in tooth number 19 was loosened by the jarring of his military vehicle traveling over rough roads, which ultimately led to the cracking.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See id.  In fact, the provisions of 38 C.F.R. § 3.381(b) specifically state that replaceable missing teeth are not compensable disabilities.  The May 2010 examiner noted that the Veteran did not have any bone loss in the mandible, maxilla, or hard palate.  Instead, this examiner found that "It appears the loss of tooth #19 is the result of rather routine dental problems."

As tooth number 19 is replaceable, and appears to have been replaced, service connection for compensation purposes is denied.


ORDER

Service connection for tinnitus is granted.

Service connection for lumbar strain is granted.

Service connection for tooth number 19 for compensation purposes is denied.


REMAND

In a June 2010 opinion, a May 2010 VA examiner opined that the Veteran's hearing loss was less likely than not related to his military service, citing the Veteran's "normal hearing" on examination.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The May 2010 VA examination shows a speech recognition score of 80 percent in the left ear.  Thus, the examiner's finding that there was no evidence of a hearing disability was in error.  An addendum opinion is therefore necessary.

The Veteran reported intermittent knee pain with crepitus at the time of his March 1999 separation examination.  He has likewise provided lay evidence of current knee symptoms.  This is sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence with regard to this issue.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has also reported neck pain and an in-service injury as the result of a fall from a truck.  The Veteran is competent to provide lay evidence of both his current symptoms and an in-service onset of these symptoms.  This is likewise sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the VA examiner who provided the May 2010 opinion or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion that specifically addresses the Veteran's speech recognition score of 80 percent in the left ear.

Ultimately, the examiner should reconsider her findings regarding whether the Veteran has a hearing loss disability for VA purposes and should provide an opinion as to whether any hearing loss was caused by or aggravated by in-service noise exposure.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he/she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination. 

For any right knee disability found the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service. 

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination. 

For any neck disability found the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service. 

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.).

4.  Thereafter, readjudicate the claims remaining on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


